Name: Commission Regulation (EEC) No 63/87 of 9 January 1987 amending for the seventh time Regulation (EEC) No 997/81 laying down detailed rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: marketing;  foodstuff;  beverages and sugar
 Date Published: nan

 No L 8/38 Official Journal of the European Communities 10 . 1 . 87 COMMISSION REGULATION (EEC) No 63/87 of 9 January 1987 amending for the seventh time Regulation (EEC) No 997/81 laying down detailed rules for the description and presentation of wines and grape musts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Article 54 (5) thereof, Whereas Council Regulation (EEC) No 355/79 (3), as last amended by Regulation (EEC) No 1625/86 (4), lays down general rules for the description and presentation of wines and grape musts ; Whereas Commission Regulation (EEC) No 997/81 (*), as last amended by Regulation (EEC) No 41 8/86 (*), lays down detailed rules for the description and presentation of wines and grape musts ; Whereas it has become apparent that table wines made from a blend of wines originating in various Member States of the European Communities sometimes have a label that may cause confusion in the mind of the consumer as regards the true origin of such wines, in particular where the overall impression given by the label recalls a product originating in a particular Member State ; whereas, to prevent such confusion, a minimum height should be stipulated for the lettering on the labelling on prepackaging of the words laid down to indicate that the table wines in question are a 'blend of wines from diffe ­ rent countries of the European Community' ; Whereas, to take account of practice in Greece, the inclu ­ sion of certain additional traditional terms used to denote certain quality wines psr and of certain terms used to denote the name of the vineyard holding where the wine in question was obtained should be provided for by alig ­ ning the rules on the use of such terms on those already accepted for other Member States ; whereas, however, in order to improve the understanding of these terms, it is desirable that such terms in Greek should be able to be supplemented by a translation into another language ; Whereas Regulation (EEC) No 355/79 makes the indica ­ tion of actual alcoholic strength on wine labels compul ­ sory as from 1 May 1988 ; whereas, in order to give the bottlers responsible for the labelling of wines a greater degree of flexibility as from that date, it is desirable to increase slightly the tolerances for the indication of the alcoholic strength ; Whereas experience has shown that certain consumers do not consider indications on the type of wine that refer to its residual sugar content, such as 'dry', 'medium dry', 'medium sweet and 'sweet to be sufficiently explicit ; whereas provision should be made for indicating the resi ­ dual sugar content of the wine as determined by analysis to be indicated on the label ; Whereas it is customary in Germany to indicate the density of grape musts in 'Oechsle degrees' ; whereas, in the light of this traditional practice, no further alignment with the Community system for measuring the density of grape must is possible for the moment ; whereas the transitional period that expired on 31 August 1986, during which Germany could provide, in respect of grape must put into circulation on its territory, that the density should be expressed in Oechsle degrees, should therefore be extended for a further five years ; Whereas Article 16 (4) of Council Regulation (EEC) No 338/79 Q, as last amended by Regulation (EEC) No 3805/85, lays down that the name of a specified region may be used to describe a wine only if it is a quality wine psr ; whereas the term 'Madera' is synonymous with 'vinho de Madeira' which describes, in accordance with the said provision, a quality wine psr ; whereas this results in a ban on putting into circulation in the Community imported wines described by the term 'Madera' ; whereas, to avoid cases of hardship caused by too abrupt a change in the rules in force until now, provision should be made for wines from 'Madera County' originating in the United States of America to be put into circulation during a tran ­ sitional period ending on 31 December 1988 under the name 'Madera County  California' ; Whereas certain producer Member States and Austria have supplemented their provisions on the use of terms relating to the type of wine and its method of production and concerning information on the natural wine-growing conditions in which the wine originated ; whereas provi ­ sion should therefore be made under Regulation (EEC) No 997/81 for the terms that may be used to indicate the abovementioned information on the labelling of wines ; Whereas certain Member States have accepted that wine may be prepackaged in containers such as metal cans, cardboard boxes or in the type of container known as 'bag-in-box' on which has been printed directly the infor ­ mation required for the labelling ; whereas the manufac ­ ture of such prepackaging is costly and large batches are ordered ; whereas, to avoid too large quantities of such prepackaging becoming unusable because certain infor ­ mation printed on that prepackaging is no longer compa ­ tible with Community rules as a result of those rules being amended, provision should be made for a transi ­ tional period of two years during which wine may continue to be put up in such prepackaging ; Whereas, following the recent amendments of their provi ­ sions, Australia, Austria, Bulgaria and the United States of (') OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 367, 31 . 12. 1985, p. 39 . (3) OJ No L 54, 5 . 3 . 1979, p. 99 . (*) OJ No L 144, 29 . 5 . 1986, p. 1 . (*) OJ No L 106, 16 . 4. 1981 , p. 1 . - M OJ No L 48 , 26 . 2. 1986, p. 8 . 0 OJ No L 54, 5. 3 . 1979, p. 48 . 10. 1 . 87 Official Journal of the European Communities No L 8/39 3 . The following terms are added to the fifth indent of Article 5 ( 1 ) : 'Ã ²Ã »Ã »Ã ±, Ã ºÃ Ã ®Ã ¼Ã ±, Ã ±Ã Ã Ã ¿Ã ½Ã Ã ¹Ã ºÃ ¬Ã ¿ America have requested that Annexes I, II and IV of Regulation (EEC) No 997/81 be adapted ; whereas it seems justified to accede to these requests ; whereas a detailed examination of the use of the names and synonyms of certain vine varieties to describe wines has led to the conclusion that Annex IV of the said Regula ­ tion should, in addition, be corrected, in particular by deleting certain of these names and synonyms thus preventing the consumer from being mislead as regards the geographical origin and the nature of the wine in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : 4. Article 8 is amended as follows : (a) Paragraphs 1 and 2 are replaced by the following : * 1 . The information regarding actual alcoholic strength referred to in Articles 2 ( 1 ) (g), 12 ( 1 ) (f), 22 ( 1 ) (b), 27 ( 1 ) (e) and 28 ( 1 ) (c) of Regulation (EEC) No 355/79 shall be given as a unit or half ­ unit percentage by volume. Without prejudice to the tolerances provided for in the reference method of analysis used pursuant to Commission Regulation (EEC) No 1 108/82 ('), the actual alcoholic strength indicated may not be more than 0,5 % vol more or less than the strength determined by analysis . However, when quality wines psr stored in bottles for more than three years are inspected, the competent departments may allow this tolerance to be increased by 0,3 % vol . The figure expressing the actual alcoholic strength shall be followed by the symbol "% vol" and may be preceded by the words "actual alco ­ holic strength" or "actual alcohol" or by the abbre ­ viation "ale ". It shall be indicated on the label in characters at least 3 mm high. 2. The analytical data other than the actual alcoholic strength which may be indicated on the labels of wines and grape musts referred to in Articles 2 (2) (f), 12 (2) (g), 27 (2) (d) and 28 (2) (f) of Regulation (EEC) No 355/79 shall be the resi ­ dual sugar content determined by analysis . It shall be indicated in grams per litre . However, for the description of products bottled on their territory, Member States may permit the residual sugar content to be supplemented or replaced by the potential alcoholic strength by adding to the actual alcoholic strength shown in accordance with paragraph 1 the figure correspon ­ ding to the potential alcoholic strength, preceded by the symbol " + " and followed by the symbol "% vol". It shall be indicated as a unit or tenth ­ unit percentage by volume. The potenial alcoholic strength indicated may not be higher than the strength determined by analysis . It may be lower than the strength determined by analysis by 0,2 % vol at the most. Article 1 Regulation (EEC) No 997/81 is hereby amended as follows : 1 . Article la (1 ) is replaced by the following : * 1 . The terms referred to in Article 2 ( 1 ) (d) (ii) and (iii) of Regulation (EEC) No 355/79 shall be indicated on the labels of prepackaging in lettering of the same type, the smallest letters being at least :  3 mm high, if the nominal volume of the container is less than 20 cl,  4 mm high, if the nominal volume of the container is 20 cl or more but not more than 100 cl,  6 mm high, if the nominal volume of the container is more than 100 cl.' 2. In Article 2 (3) : (a) the following is added to the first subparagraph : '(g) for Greek quality wines psr :  "Ã ÃÃ  Ã ´Ã ¹Ã ±Ã »Ã µÃ Ã Ã ¿Ã Ã  Ã ±Ã ¼ÃÃ µÃ »Ã Ã ½Ã µÃ ", grand cru"  "Ã ÃÃ ¹Ã »Ã ¿Ã ³Ã ® Ã ® Ã µÃÃ ¹Ã »Ã µÃ ³Ã ¼Ã ­Ã ½Ã ¿Ã ", "reserve"  "Ã Ã ¹Ã ´Ã ¹Ã ºÃ ® Ã µÃÃ ¹Ã »Ã ¿Ã ³Ã ® Ã ® Ã µÃ ¹Ã ´Ã ¹Ã ºÃ ¬ Ã µÃÃ ¹Ã »Ã µÃ ³Ã ¼Ã ­Ã ½Ã ¿Ã ", "grande reserve" (b) the second subparagraph is replaced by the follo ­ wing : "The terms referred to in (a), (b), (c), (e), (f), and (g) above shall appear in characters which are the same size as or smaller than those used for indica ­ ting the specified region." (  ) OJ No L 133, 14. 5 . 1982, p. 1 . (b) Paragraph 3 is deleted. (c) The date "31 August 1986" in paragraph 4 (a) is replaced by "31 August 1991 ". No L 8/40 Official Journal of the European Communities 10. 1 . 87 5. The following paragraph 3 is added to Article 10 : '3 . During a transitional period ending on 31 December 1988 , wines imported from the United States of America and obtained from grapes harvested in "Madera County" may be described by the name of that geographical unit. During this period this term must, in addition, be accompanied by the word "Cali ­ fornia".' 6. Article 13 is amended as follows : (a) The following is added to paragraph 1 (d) : '(iv) with respect to all table wine by the follo ­ wing terms : "The first subparagraph shall not apply to the term "hock", "claret" and "Moseltaler*.' 7. Article 1 6 (2) (b) is replaced by the following : '(b) the terms :  "vino di colle" and "vino di collina" where they are used to describe an Italian table wine or quality wine psr in accordance with the Italian provisions concerning their use ;  "Bergwein" for imported wines originating in Austria provided that the Austrian provisions concerning the use of that description are complied with.' 8 . In Article 22 ( 1 ) the following is inserted after the second subparagraph : 'Prepackaging on which has been printed directly information which is no longer compatible with Regulation (EEC) No 335/79 and with this Reguation, because the latter have been amended, may be used for a period of two years from the date from which the amendment applies.' 9 . In point 2 of Annex I (Austria) (a) the first indent is replaced by the following :  "Ã Ã Ã ­Ã Ã ºÃ ¿ Ã ºÃ Ã ±Ã Ã ¯", "vin jeune",  "Ã ½Ã ­Ã ¿ Ã ºÃ Ã ±Ã Ã ¯", "vin nouveau".' (b) The following is added to paragraph 1 after point (e): '(f) the description of a Luxembourg table wine may be supplemented by the term "blanc de blancs".' (c) The following terms are added to paragraph 3 (a) after 'Badisch Rotgold' :  "Moseltaler",  "Riesling-HochgewÃ ¤chs".' (d) The following terms and subparagraph are added after 'vivace' in paragraph 3 (c) :  "QualitÃ ¤tswein mit staatlicher PrÃ ¼fnummer , (b) the third indent is replaced by the following :  vino novello ,  QualitÃ ¤tswein besonderer Reife und Leseart or PrÃ ¤dikatswein', (c) the term 'WeingÃ ¼tesiegel Ã sterreich' is deleted.  vin nouveau ,  "dunkel".' The terms 'Kretzer and 'dunkel may be used only for certain quality wines psr originating in the province of Bolzano. The term 'vin nouveau' may be used only for quality wines psr originating in the region of Valle d'Aosta. (e) The following is added to paragraph 3 after point (e): '(f) for Luxembourg wines :  blanc des blancs . 10 . The following is added to point 14 of Annex I, Bulgaria : KQJIEKUM0HH0/PE3EPB (Reserve).' 11 . Chapter V of Annex II, 'Austria', is replaced by the following : 'V. AUSTRIA 1 . Wines bearing the name of the wine-growing region and/or sub-region of origin ('). 1.1 . Wine-growing region of Bungenland : sub-regions :  Neusiedlersee  Neusiedlersee-HÃ ¼gelland  Mittelburgenland  SÃ ¼dburgenland (g) for Greek wines :  "Ã »Ã µÃ Ã ºÃ Ã  Ã ±ÃÃ  Ã »Ã µÃ Ã ºÃ ¬Ã  Ã Ã Ã ±Ã Ã Ã »Ã ¬Ã ", "Blanc des blancs".' 1.2. Wine-growing region of NiederÃ ¶ster ­ reich : (f) The following paragraph 3a is added : 3a. The term "blanc des blancs" referred to in paragraph 1 (d) and 3 (b) and (f), the term, "Ã »Ã µÃ Ã ºÃ Ã  Ã ±ÃÃ  Ã »Ã µÃ Ã ºÃ ¬Ã  Ã Ã Ã ±Ã Ã Ã »Ã ¬Ã ^, "blanc de blancs" referred to in paragraphs 1 (d) and 3 (g), the term "bianco da uve bianche" referred to in paragraph 1 (c) and the term "bianco de uva blanca" referred to in paragraph 1 (e) and 3 (d) may be used only to describe a wine obtained exclusively from grapes from vine varieties classi ­ fied as white grape varieties". (g) The second subparagraph of paragraph 4 is replaced by the following : sub-regions :  Donauland-Carnuntum  Kamptal-Donauland  Thermenregion  Wachau  Weinviertel 10 . 1 . 87 Official Journal of the European Communities No L 8/41 1 .3 . Wine-growing region of Steiermark : sub-regions :  SÃ ¼d-Oststeiermark  Edna Valley  El Dorado  Fiddletown  Guenoc Valley  SÃ ¼dsteiermark  Hopland  Howell Mountain  Knights Valley  Lime Kiln Valley  Liverpore Valley  Lodi 0  Los Carneros  Weststeiermark 1.4. Wine-growing region of Wien . 2. Information in respect of the type of a wine produced solely from grapes harvested in Austria :  "Heuriger" where the wine thus described is placed in circulation at the latest on 31 December of the year following the year of harvest, which must be indicated on the label ;  "Schilcher", where the wine thus described was obtained in the region of Steiermark exclusively from grapes of the "Blauer Wildbacher" variety.  Merritt Island  Monterey  Mt. Veeder District  Napa Valley  Napa-Sonoma-Mendocino  North Coast  North Coast Counties  Northern Sonoma  North Yuba  Pacheco Pass  Paicines  Paso Robles  Pinnacles  Pope Valley  Potter Valley  Redwood Valley  Russian River Valley  Sanel Valley  San Pascal Valley  Santa Clara Valley  Santa Cruz Mountains  Sante Maria Valley (') The terms 'wine-growing region' and 'sub-region' correspond to the terms 'Weinbauregion' and 'Weinbaugebiet' used in Austria.' 12. In Chapter VIII of Annex II, United States : (a) the words 'Madera County' in section A of point 4, California, are deleted ; (b) section B is replaced by the following : 'B. Wines bearing one of the following names of the State and/or viticultural area of origin : 1 . Arizona 1.1 . Viticultural area : Sonoita 2. Arkansas 2.1 . Viticultural areas :  Altus  Arkansas Mountain  Ozark Mountain 3 . California 3.1 . Viticultural areas :  Alexander Valley  Anderson Valley  Arroyo Seco  Carmel Valley  Santa Inez  Santa Inez Valley  Saratoga  Shenandoah Valley (')  Sierra Foothills  Solano County Green Valley  Solvang  Sonoma County Green Valley  Sonoma Mountain  Sonoma Valley  South Coast  Suisun Valley  Temecula  Templeton  Willow Creek  Yountville  York Mountain 4. Connecticut 4.1 . Southeastern New England 5. Indiana  Carneros  Central Coast  Central Coast Counties  Chalk Hill  Chalone (') 5.1 . Viticultural area : Ohio River Valley 6. Kentucky 6.1 . Viticultural area : Ohio River Valley  Cienega Valley  Clarksburg  Clear Lake  Cole Ranch  Dry Creek  Dry Creek Region  Dry Creek Valley 7. Louisiana 7.1 . Viticultural area : Mississippi Delta No L 8/42 10 . 1 . 87Official Journal of the European Communities 19 . Pennsylvania 19.1 . Viticultural areas :  Central Delaware Valley  Cumberland Valley  Lake Erie  Lancaster Valley 20 . Rhode Island 20.1 . Viticultural area : South-eastern New England 21 . Tennessee 8 . Maryland 8.1 . Viticultural areas :  Catoctin  Cumberland Valley  Linganore 9. Massachusetts 9.1 . Viticultural areas :  Martha's Vineyard  Southeastern New England 10. Michigan 10.1 . Viticultural areas :  Fennville  Lake Michigan Shore  Leelanau Peninsula 11 . Mississippi 21.1 . Viticultural area : Mississippi Delta 22. Texas 22.1 . Viticultural area : -r- Bell Mountain  Mesilla Valley 11.1 . Viticultural area : Mississippi Delta 12. Missouri 12.1 . Viticultural areas :  Augusta  Hermann (')  Ozark Mountain 13. New Jersey 13.1 . Viticultural area : Central Delaware Valley 23 . Virginia 23.1 . Viticultural areas :  Monticello  North Fork of Roanoke  Rocky Knob  Shenandoah Valley 24. Washington 24.1 . Viticultural areas :  Columbia Valley  Walla Walla Valley  Yakima Valley 25. West Virginia 25.1 . Viticultural areas :  Kanawha River Walley  Ohio River Valley  Shenandoah Valley. 14. New Mexico 14.1 . Viticultural areas : &lt;  Mesilla Valley  Mimbres Valley 15. New York 15.1 . Viticultural areas :  Finger Lakes  The Hamptous, Long Island  Hudson River Region  Lake Erie  Lake Erie Islands  North Fork of Long Island 16. Ohio 1 6.1 . Viticultural areas :  Grand River Valley  Isle of St George  Lake Erie  Loramie Creek  Ohio River Valley 17. Oklahoma 17.1 . Viticultural area : Ozark Mountain 18 . Oregon 18.1 . Viticultural areas :  Columbia Valley  Umpqua Valley  Walla Walla Valley  Willamette Valley (') This viticultural area may be indicated only if the State to which the area belongs is shown on the same label.' 13 . In Chapter I 'Germany', of Annex III ;  the figure '(')' is added to the term 'Samtrot' in the middle column as a reference to the footnote,  the term 'Clevner (FrÃ ¼hburgunder) (')' in the middle column is replaced by 'Clevner (')',  the term 'Raifrench' appearing in the middle column as a synonym of 'Roter Elbling' and 'Weisser Elbling' is deleted. 14. In Chapter IV, Italy of Annex III :  footnote (2) relating to the variety name 'Brunello' is replaced by the following : '(2) Accepted only for the commune of Montal ­ cino in the province of Siena'.  the term 'Malvoisie' (3) is added to the right-hand column as a synonym of 'Pinot grigio', accompa ­ nied by the following footnote : '(3) Accepted only for the region of Valle d'Aosta.' 10 . 1 . 87 Official Journal of the European Communities No L 8/43 15. In Annex IV : (a; The variety names Taminga' and 'Merbein Seedless' are added to Chapter III, 'Australia', in the left-hand column ; (b) the variety name 'Emerald Riesling' is deleted in Chapters III, 'Australia', VI, 'United States' and VIII, ' Israel ;' (c) Chapter IV 'Austria' is replaced by the following : List of varieties accepted in the Community Accepted Synonyms IV. Ã STERREICH Blauer SpÃ ¤tburgunder Blauburgunder, Pinot noir Rotburger Cabernet Bouviertraube Blauburger Blauer Burgunder Blauer Portugieser Blauer Wildbacher Blauer Zweigelt BlaufrÃ ¤nkisch Cabernet franc Cabernet Sauvignon Chardonnay FrÃ ¼hroter Veltliner Furmint GewÃ ¼rztraminer Goldburger GrÃ ¼ner Sylvaner Roter Sylvaner GrÃ ¼ner Veltliner JubilÃ ¤umsrebe Merlot MÃ ¼ller-Thurgau I Sylvaner Muskat-Ottonel Muskat-Sylvaner WeiÃ er Sauvignon, Sauvignon blanc | Muskateller Neuburger Roter Muskateller Gelber Muskateller Roter Traminer Roter Veltliner Rotgipfler RulÃ ¤nder St. Laurent Scheurebe Trollinger WeiÃ er Burgunder WeiÃ er Riesling Welschriesling Zierfandler Grauer Burgunder, Pinot gris SÃ ¤mling 88 Pinot blanc Riesling, Rheinriesling SpÃ ¤trot' (d) the variety 'Gray Riesling is deleted from Chapter VI, United States ; (e) the varieties 'BÃ nÃ ti Rizling', 'Riesling de Banat' and 'Banatski Rizling' are deleted from Chapters VII, 'Hungary', X, 'Romania' and XIII, 'Yugoslavia'. The word 'CreatÃ is inserted in the place of 'BÃ nÃ ti Rizling' in the left-hand column of Chapter VII, 'Hungary'. No L 8/44 Official Journal of the European Communities 10. 1 . 87 Article 2 This Regulation shall enter into force on 1 February 1987. However :  Article 1 ( 1 ) shall apply from 1 July 1987 ;  Article 1 (4) (a) shall apply from 1 April 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 January 1987. For the Commission Frans ANDRIESSEN Vice-President